Citation Nr: 0022965	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-08 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 17, 1983, to 
March 11, 1983.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the claim as not well grounded.

It is noted that the appellant originally requested a Travel 
Board hearing in conjunction with his appeal.  However, in 
September 1999, the appellant withdrew his request for a 
Travel Board hearing, and requested a videoconference hearing 
before a Member of the Board.  The appellant subsequently 
provided testimony at a videoconference hearing before the 
undersigned Board Member in March 2000.

As an additional matter, it is noted that the appellant has 
submitted evidence directly to the Board accompanied by a 
waiver of initial consideration by the RO pursuant to 
38 C.F.R. § 20.1304(c) (1999).

For the reasons stated below, the Board finds that the claim 
is well grounded, but that additional development is 
necessary to resolve the merits of the appellant's claim.


FINDINGS OF FACT

1.  The appellant has testified that he developed psychiatric 
problems while on active duty, and that he had no psychiatric 
problems prior to his active service.

2.  At a March 1998 VA examination for mental disorders, the 
appellant was diagnosed with schizophrenia, paranoid type, 
chronic.  Moreover, the examiner commented that if one were 
to believe the appellant's account that he did not have any 
psychiatric problems before joining the service, then it was 
possible that he could be service connected.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  As mentioned above, the appellant served on 
active duty from January 17, 1983, to March 11, 1983.  His DD 
Form 214 shows that he received an entry level separation due 
to an erroneous enlistment.

The appellant's psychiatric condition was clinically 
evaluated as normal on his October 1982 
enlistment/appointment examination.  At the time of this 
examination, the appellant reported that he had not 
experienced depression or excessive worry, nor nervous 
trouble of any sort.  The service medical records show no 
treatment for psychiatric problems during the appellant's 
period of active duty.  No discharge examination is on file.

In September 1997, the appellant submitted a VA Form 21-526, 
Application for Compensation and Pension, in which he claimed 
entitlement to service connection for bipolar illness caused 
by "service stimulization."

Private medical records were obtained from the Adams County 
Community Mental Health Center which covered a period from 
June 1991 to May 1993.  Records were also obtained from 
Mojave Mental Health which covered a period from March 1996 
to November 1997.  These records show treatment for 
psychiatric problems, but contain no competent mental opinion 
which relates these problems to the appellant's period of 
active duty.  It is noted that in March 1996 the appellant 
gave a history of his first psychotic outbreak with 
delusional thoughts, extreme swings of mood, described in 
manic phases and then depressive phases, hearing voices, and 
a generalized breakdown to a psychotic state.  He was placed 
on medication, and had been on medication, off and on, all 
these years.  Further, it was noted that he tried to join the 
military, spent less than 90 days in the Navy, but was unable 
to work at all under the stressful situation and was given a 
discharge at government convenience.

In March 1998, the appellant underwent both a VA general 
medical examination and a VA examination for mental 
disorders.  However, the general medical examination made no 
pertinent findings regarding the appellant's psychiatric 
disorder claim.  

On the VA mental disorders examination, the appellant 
reported that he was not able to complete basic training 
because something happened to him while he was there.  He 
recounted seeing people mistreated; soldiers coming out of 
the gas chamber choking; and military policemen beating up 
some soldiers.  He said this flipped him out, and he became 
quite confused.  Therefore, he went to see a psychiatrist, 
who recommended that he should get out of service.  Further, 
the appellant stated that he did not have any mental problems 
before joining the service.  During basic training, he 
started hearing voices and started to become paranoid, 
thinking that people were talking about him.  He reported 
that he continued to hear voices.  Also, he reported that he 
had had four psychiatric hospitalizations, and been diagnosed 
as schizophrenia, paranoid type.  Following examination of 
the appellant, the examiner diagnosed schizophrenia, paranoid 
type, chronic.  Moreover, the examiner commented that if one 
were to believe the appellant's account that he did not have 
any psychiatric problems before joining the service, then it 
was possible that he could be service connected.  However, 
the examiner emphasized that it had to be proven that the 
appellant did not have any mental disorders before his 
military service.

In the May 1998 rating decision, the RO denied service 
connection for a psychiatric disorder as not well grounded.  
The RO found that there was no record of treatment in service 
for a psychiatric disorder, nor was there evidence of 
psychoses within a year of discharge.  Consequently, service 
connection was denied on both a direct and presumptive basis.  
The RO stated that in the absence of a link between the 
current psychiatric disorder and military service, the claim 
was not well grounded.  

The appellant appealed the May 1998 rating decision to the 
Board.  In his Substantive Appeal, he contended that he had 
been treated in 1983 for his psychiatric disorder.

A private medical statement was subsequently submitted by a 
Dr. Chinisci, Ph. D., dated in September 1999.  Dr. Chinisci 
noted that it had been about 10 years since he saw the 
appellant, and that his records had been destroyed.  
Nevertheless, Dr. Chinisci noted that he did remember the 
appellant, and that he had been the appellant's treating 
psychologist in both outpatient and inpatient settings.  
Further, Dr. Chinisci reported that the appellant had been 
diagnosed with paranoid schizophrenia, and was started on 
medications.  It was also noted that the appellant had been 
hospitalized at Bethesda Hospital in Denver, but that this 
facility was no longer in existence and Dr. Chinisci doubted 
that any records would be available.

At his March 2000 videoconference hearing, the appellant 
testified that he had had no psychological problems prior to 
his entry into service.  He described the problems he had 
during service.  Also, he indicated that he did try to seek 
treatment during service, but that no one was available.  
Following his discharge from service, he first sought 
treatment from Dr. Chinisci in December 1983, and was 
hospitalized at that time.  The appellant indicated that he 
believed he developed a psychiatric disorder because of the 
pressure of being in military service; "reality hit me all 
at once."  Further, he testified that his mother had 
scheduled him for a psychiatric appointment prior to his 
entry into service, but he did not attend.  He also testified 
that he had continuous symptoms since 1983, and that he was 
currently being treated on an outpatient basis, two days a 
week, at the J.F.K. Psychiatric Mental Health Center.

In conjunction with his hearing, the appellant submitted a 
new statement from Dr. Chinisci, dated in February 2000, 
accompanied by a waiver of initial consideration by the RO.  
Dr. Chinisci stated that he treated the appellant for 
paranoid schizophrenia in approximately 1982.  However, these 
records had been destroyed since they were more than 15 years 
old.  Dr. Chinisci noted that the appellant was treated in an 
outpatient setting, inpatient hospital settings, and day-
treatment setting.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
they are manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1999).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

38 U.S.C.A. § 1132 includes a provision regarding a 
presumption of sound condition that provides every person 
employed in the active military, naval, or air service for 
six months or more shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C.A. § 1132 (emphasis added).

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.

As a general rule, a claimant's account of what occurred 
during service is presumed credible for the purpose of 
determining whether his claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Thus, the appellant's testimony that he 
had no psychiatric problems prior to service is presumed 
credible.  The medical evidence shows that he has been 
diagnosed with a current psychiatric disorder, specifically 
schizophrenia, paranoid type, chronic.  Moreover, the March 
1998 VA examiner commented that if one were to believe the 
appellant's account that he did not have any psychiatric 
problems before joining the service, then it was possible 
that he could be service connected.  Since the appellant's 
account that he did not have any psychiatric problems before 
joining the service is presumed credible, the Board concludes 
that the opinion of the March 1998 VA examiner satisfies the 
medical nexus requirement.  See Tirpak, 2 Vet. App. at 611; 
Kandik v. Brown , 9 Vet. App. 434, 439 (1996) (A well-
grounded claim need not be conclusive but only possible in 
order meet the burden established in the statute); see also 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  Thus, the 
claim is well grounded.  Caluza at 506.

Adjudication of the appellant's claim of service connection 
for an acquired psychiatric disorder does not end with the 
finding that the case is well grounded.  In determining that 
the appellant's claim is well grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

Because the claim is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, for the reasons stated below, 
the Board concludes that additional development is necessary 
in order to comply with this duty to assist.

In the instant case, the Board notes that the presumption of 
soundness does not apply in the instant case as the appellant 
served less than six months of active duty.  38 U.S.C.A. 
§ 1132.  The Board also notes that the evidence on file tends 
to show that the appellant had psychiatric problems prior to 
his period of active duty.  For example, the March 1996 
private medical records tend to indicate that the appellant 
had his first psychotic episode prior to service.  Although 
the appellant testified that he had no psychiatric problems 
prior to service, he also testified that his mother had 
arranged a psychiatric appointment for him prior to his entry 
into the military.  Most important of all, Dr. Chinisci 
stated that he treated the appellant in approximately 1982 
(emphasis added); i.e., the year prior to the appellant's 
period of active duty.  

Since Dr. Chinisci was only able to give an approximate date 
of treatment, the Board believes that clarification is 
necessary.  If the treatment was in 1982, then the 
appellant's credibility is questionable given the fact that 
he testified that he had no problems prior to service.  The 
Board also notes that Dr. Chinisci stated that his records of 
the appellant had been destroyed.  Consequently, his 
statement regarding the date of treatment may be nothing more 
than pure speculation.  As noted above, VA regulations define 
"reasonable doubt" as a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  If 
Dr. Chinisci's statement is based upon pure speculation, it 
cannot be relied upon to resolve the merits of the 
appellant's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (suggesting that a doctor's opinion, expressed in 
terms of may, was too speculative, on its own, to establish a 
well-grounded claim), and Tirpak v. Derwinski, 2 Vet. App. 
609, 610-11 (1992) (holding that a doctor's opinion that the 
veteran's service-connected condition "may or may not" have 
contributed to his cause of death was inadequate nexus 
evidence to well grounded the claim).  Thus, the Board 
concludes that a remand is necessary in order to comply with 
the duty to assist.

The Board also notes that the appellant testified at his 
March 2000 hearing that he was being treated at the J.F.K. 
Psychiatric Mental Health Center on an outpatient basis.  
However, no records from this facility are on file.  Thus, 
the Board is of the opinion that a remand is also necessary 
in order to obtain those records.  


ORDER

The appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder is well grounded.  To 
this extent only, the appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for his 
acquired psychiatric disorder since March 
1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should also send 
correspondence to Dr. Chinisci to clarify 
when he first treated the appellant.  Dr. 
Chinisci should be specifically asked as 
to how certain he is that he treated the 
appellant in 1982, to include whether he 
can make this determination without 
resorting to pure speculation.  Also, Dr. 
Chinisci should be asked if he remembers 
whether or not he first treated the 
appellant prior to or after the appellant 
active military service.  Finally, Dr. 
Chinisci should be asked whether or not 
he recalls if the appellant had a 
psychiatric hospitalization in December 
1983.  

3.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

